DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 1/7/2022.
Claim 7 has been cancelled. Claims 1-6 & 8-19 remain pending. Claims 1-2, 4-6, 9, 13, 16-17, & 19 have been amended. Claims 1-6 & 8-19 are allowed. 


Election/Restriction
The restriction requirement presented in the office action mailed on 11/29/2021 is withdrawn in view of the present amendments.


Claim Interpretation
The limitation “information processing apparatus” is interpreted in view of paragraphs [0045-46] of the published specification as reproduced in pertinent part below. 
… The information processing apparatus 40 may be an apparatus that performs any information processing. Here, examples of the information processing include a process of executing printing from character data or image data, a process of generating or processing data by using equipment provided in the information processing apparatus 40, and a process of exchanging data between the information processing apparatus 40 and another apparatus. Hereinafter, an example will be described in which the information processing apparatus 40 is an image forming apparatus… The image forming apparatus 40 is an apparatus that forms an image on a recording medium, such as a sheet of paper, based on a print job. The image forming apparatus 40 may be any apparatus such as a printer or a multifunction machine…


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Park et al. (US 2015/0172505 A1) a user may input messages to a messenger application to chat with other users or an account of an image forming apparatus, wherein when a message including an image that is to be printed is input via the activated chat UI, the network interface unit 130 sends the image to the image forming apparatus 40 [0070-81; Figs. 6A & 6B]. 
Takishima et al. (US 2018/0227251 A1) which teaches determines print settings for printing includes a destination information apparatus based input print settings (input conditions) acquired through dialog of a user in a group chat [0078; 0087; Figs. 8A and 8B]. 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determine whether the first user who posts the information has an interaction relationship with a second user who is participating in the talk room; and upon determining that the first user has the interaction relationship with the second user, control an information processing apparatus associated with the second user to execute the specific process” as recited in Claim 1 and similarly stated in Claim 9.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-6 & 8-19 indicated claims 1-6 & 8-19 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446